Exhibit 10.3



BANK OF AMERICA, N.A.
BANC OF AMERICA BRIDGE LLC
BANC OF AMERICA SECURITIES LLC
9 WEST 57TH STREET
NEW YORK, NY 10019
LEHMAN BROTHERS COMMERCIAL BANK
LEHMAN BROTHERS INC.
LEHMAN COMMERCIAL PAPER INC.
745 SEVENTH AVENUE
NEW YORK, NY 10019

November 5, 2007

The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, NJ 07645

 

  Project Pearl
Letter Agreement   

 

Ladies and Gentlemen:

     Reference is made to the Commitment Letter, dated March 4, 2007 (together
with the Summaries of Terms attached thereto, the “Commitment Letter”), among
Bank of America, N.A. (“Bank of America”), Banc of America Bridge LLC (“Banc of
America Bridge”), Banc of America Securities LLC (“BAS”), Lehman Brothers
Commercial Bank (“LBCB”), Lehman Brothers Inc. (“Lehman”) and Lehman Commercial
Paper Inc. (“LCPI” and, together with Bank of America, Banc of America Bridge,
BAS, LBCB and Lehman, each a “Commitment Party” and, collectively, the
“Commitment Parties”) and The Great Atlantic & Pacific Tea Company, Inc., a
Maryland corporation (the “Borrower” or “you”). Defined terms used herein are
used as defined in the Commitment Letter. The parties to this Letter Agreement
hereby agree that the Commitment Letter shall only be modified to the extent
expressly stated herein and shall otherwise remain in full force and effect in
accordance with the terms and conditions therein until March 4, 2008 or such
earlier time provided therein.

     The Commitment Parties agree that notwithstanding anything stated in the
Commitment Letter, (1) the aggregate commitments of the Commitment Parties under
the ABL Facility shall be increased to $675 million consisting of a $547,100,000
revolver, a $45,000,000 last out revolver advance and a term loan up to
$82,900,000; (2) the allocation of proceeds from collateral as among the several
ABL Facilities shall be on a basis consistent with that previously disclosed to
the Borrower, (3) availability on the Closing Date, by function of reserve
calculations, advance rates or otherwise, shall not be less favorable to the
Borrower than availability calculated on the basis provided for in the
Commitment Letter, and (4) interest for the several ABL Facilities shall be on a
basis consistent with that previously disclosed to the Borrower, and in any
event no more than 0.25% higher than comparable interest rates provided for in
the Commitment Letter. In addition, for the avoidance of doubt, the Commitment
Parties hereby waive any perceived or actual conditions precedent (insofar as
they relate to the ABL Facility) that (a) Borrower provide the Commitment
Parties with a completed offering memorandum for the offering and sale of Senior
Secured Notes not later than 20 days prior to the Closing Date and (b) senior
management of the Companies (including the Target) make themselves available
prior to the Closing Date for roadshows and other meetings with potential
investors for the Senior Secured Notes to market the Senior Secured Notes prior
to the Closing Date, (c) at the Closing Date Borrower and its subsidiaries,
including A&P Bermuda Limited, own, directly or indirectly, at least 10.9
million Metro Shares and (d) Borrower receive $780 million in gross proceeds
from the advance of the Bridge Loans or the issuance and sale by Borrower of the
Senior Secured Notes.

     The Commitment Parties’ agreements in the preceding paragraph are expressly
conditioned on (a) Borrower’s receiving gross proceeds from the advance of the
Bridge Loans or other securities of Borrower in accordance with the sixth
paragraph of that certain letter agreement of even date herewith among the
Borrower and the Commitment Parties (the “Bridge Letter Agreement”), and (b)
with

--------------------------------------------------------------------------------



respect to the amendments in the first sentence of the immediately preceding
paragraph, either (i) the sale of securities by the Borrower as contemplated by
condition (i) of the Bridge Letter Agreement, or (ii) if securities are not sold
by Borrower as contemplated by condition (i) of the Bridge Letter Agreement, the
repayment, retirement or refinancing in full of the Bridge Loans.

     This letter agreement and the contents hereof are confidential and, except
for the disclosure hereof or thereof on a confidential basis to your
accountants, attorneys and other professional advisors retained in connection
with the Transaction, may not be disclosed in whole or in part to any person or
entity without our prior written consent; provided, however, it is understood
and agreed that you may disclose this letter agreement (a) on a confidential
basis to the board of directors and advisors of the Target in connection with
their consideration of the Transaction, (b) in filings with the SEC and other
applicable regulatory authorities and stock exchanges and (c) after prompt
written notice to the Lead Arrangers of any legally required disclosure, as
otherwise required by law or in response to a valid court order by a court or
other governmental body.

     This letter agreement may be executed in counterparts which, taken
together, shall constitute one original. Delivery of an executed counterpart of
a signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart thereof.

     THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. Each of you and each of the Commitment
Parties hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based in contract, tort or otherwise)
arising out of or relating to this letter agreement, the Transaction and the
other transactions contemplated hereby or the actions of each of the Commitment
Parties in the negotiation, performance, administration or enforcement hereof.
Each of you and the Commitment Parties hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State court or Federal court sitting
in the Borough of Manhattan in New York City in respect of any suit, action or
proceeding arising out of or relating to the provisions of this letter
agreement, the Transaction and the other transactions contemplated hereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding, to the fullest extent permitted under applicable law, may be heard
and determined in any such court. Each of you and the Commitment Parties waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

     This letter agreement (together with the Commitment Letter and the other
matters previously disclosed to Borrower) embodies the entire agreement and
understanding among each of the Commitment Parties, you and your affiliates with
respect to the matters covered herein and supersedes all prior agreements and
understandings related to the subject matter hereof. Those matters that are not
covered or made clear herein are subject to mutual agreement of the parties

     Nothing herein, express or implied, is intended to or shall confer upon any
other third party any legal or equitable right, benefit, standing or remedy of
any nature whatsoever under or by reason of this letter agreement.

     All respective agreements of the Commitment Parties under this Letter
Agreement with respect to the ABL Facility will expire at 5:00 p.m. (New York
City time) on November 5, 2007, unless you execute this Letter Agreement as
provided below to accept such agreements and return it to us prior to that time.

     BY SIGNING THIS LETTER AGREEMENT, EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT (A) BANK OF AMERICA IS OFFERING TO

2

--------------------------------------------------------------------------------



PROVIDE THE ABL FACILITY SEPARATE AND APART FROM BANC OF AMERICA BRIDGE’S AND
LBCB’S OFFER TO PROVIDE THE BRIDGE FACILITY, (B) BANC OF AMERICA BRIDGE AND LBCB
ARE OFFERING TO PROVIDE THE BRIDGE FACILITY SEPARATE AND APART FROM BANK OF
AMERICA’S OFFER TO PROVIDE THE ABL FACILITY AND (C) BAS’ AND LEHMAN’S ENGAGEMENT
WITH RESPECT TO AN OFFERING OF SENIOR SECURED NOTES OR SECURITIES PURSUANT TO
THE ENGAGEMENT LETTER IS SEPARATE AND APART FROM (1) BANK OF AMERICA’S OFFER TO
PROVIDE THE ABL FACILITY AND (2) BANC OF AMERICA BRIDGE’S AND LBCB’S OFFER TO
PROVIDE THE BRIDGE FACILITY. YOU MAY, AT YOUR OPTION, ELECT TO ACCEPT THIS
LETTER AGREEMENT WITH RESPECT TO ANY OR ALL OF THE FOREGOING.

     We are pleased to have the opportunity to work with you in connection with
this important financing.

[The remainder of this page intentionally left blank.]

3

--------------------------------------------------------------------------------



 

Very truly yours,   BANK OF AMERICA, N.A.      By:  /s/ James G. Rose Jr. Name: 
James G. Rose Jr. Title:  Managing Director     BANC OF AMERICA BRIDGE LLC     
By:  /s/ James G. Rose Jr. Name:  James G. Rose Jr. Title:  Managing Director  
  BANC OF AMERICA SECURITIES LLC      By:  /s/ James G. Rose Jr. Name:  James G.
Rose Jr. Title:  Managing Director       LEHMAN BROTHERS COMMERCIAL BANK     
By:  /s/ Brian McNany Name:  Brian McNany Title:  Authorized Signatory    
LEHMAN BROTHERS INC.      By:  /s/ Michael C. Moravec Name:  Michael C. Moravec
Title:  Managing Director     LEHMAN COMMERCIAL PAPER INC.      By:  /s/ Michael
C. Moravec Name:  Michael C. Moravec Title:  Managing Director


4

--------------------------------------------------------------------------------



 

The provisions of this Letter Agreement with respect to the ABL Facility are
Accepted and Agreed to as of November 5, 2007:

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

By: /s/ William J. Moss    Name: William J. Moss    Title: Vice President and
Treasurer 


 

The provisions of this Letter Agreement with respect to the Bridge Facility are
Accepted and Agreed to as of November 5, 2007:

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

By: /s/ William J. Moss    Name: William J. Moss    Title: Vice President and
Treasurer 

 


5



--------------------------------------------------------------------------------